Citation Nr: 1417862	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and to include as due to service-connected tinnitus and bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, service connection for PTSD was denied.

The Veteran appeared for a Travel Board hearing in May 2013.  During this hearing, there was considerable discussion of whether the claim on appeal should be expanded to include all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds that the evidence of record, showing multiple Axis I diagnoses, supports an expansion of this claim and has recharacterized the claim accordingly.  All further treatment of this claim, per Clemons, will include consideration of all diagnosed psychiatric disorders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Having expanded the Veteran's claim to include all diagnosed psychiatric disabilities, the Board finds that there are several areas of further development needed in this case.

First, as indicated above, the Veteran has claimed "mental problems" as secondary to his service-connected tinnitus.  He has submitted a September 2009 statement from a medical doctor indicating that tinnitus "makes his depression even worse."  The Board notes that a VA examination report from December 2011, apparently conducted by a private psychiatrist, contains a diagnosis of "[b]ipolar disorder, most recent episode depressed."  The examiner went on to note that the Veteran's depression was "related to service between 1975 and 1978, but not related to his hearing loss," but no rationale was provided for this opinion, and the examiner did not clarify whether the diagnosed bipolar disorder (as opposed to depression) was related to either service or to a service-connected disability, including tinnitus.  An April 2012 VA examination report indicates that the Veteran's psychiatric symptoms were not caused or aggravated due to hearing loss, but this report does not contain a corresponding opinion as to tinnitus and does not reflect consideration of the aforementioned September 2009 statement.  In summary, the medical evidence of record contains inadequate opinions as to the current diagnoses and their etiology and lacks a medical etiology opinion that is predicated on a detailed rationale.  A reexamination to address the nature and etiology of the Veteran's claimed psychiatric disability (or disabilities) is thus necessary under 38 C.F.R. § 3.159(c)(4).

Second, the Veteran has not been issued a Statement of the Case or a Supplemental Statement of the Case on this claim since November 2010.  However, he has since had multiple VA mental health examinations, and copious VA treatment records have been added to the claims file.  The most recent VA treatment records contained in the claims file (in Virtual VA) date from June 2012, and given the apparent frequency of treatment at the Houston VA Medical Center (VAMC) and the Conroe VA Community Based Outpatient Clinic (CBOC), updated VA treatment records should be requested as well.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) letter notice addressing his expanded claim for service connection for a psychiatric disorder, to include PTSD and to include as due to service-connected tinnitus and bilateral hearing loss.

2.  The Houston VAMC and the Conroe CBOC must be contacted, and all VA treatment records dated since June 2012 must be requested and, if received, added to the claims file.  If the search for such records has negative results, this must be documented in the claims file.

3.  The Veteran must be next be afforded a VA psychiatric examination, with an examiner who has reviewed the claims file (including relevant Virtual VA and VBMS records).  Based upon a claims file review, an interview with the Veteran, and the examination findings, the examiner must render a multi-axial diagnosis.  

For each psychiatric disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service.  The examiner must also render an opinion as to whether it is at least as likely as not that any diagnosed disabilities were caused or worsened (aggravated) by the service-connected tinnitus and hearing loss, bearing in mind the September 2009 opinion indicating a causal role of tinnitus.

If PTSD is diagnosed and found to be etiologically related to service, the examiner must identify the specific stressful event(s) upon which this diagnosis is predicated.

All opinions must be supported by a detailed rationale in a typewritten report.

4.  The RO or Appeals Management Center (AMC) must next review the record to ensure that all requested development has been completed and that any additional development arising therefrom is accomplished, to include PTSD stressor development if indicated by the VA examination findings.

5.  Then, the claim for service connection for a psychiatric disorder, to include PTSD and to include as secondary to tinnitus and bilateral hearing loss, must be readjudicated.  If the determination of this claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



